                                                                                        Case 2:21-cv-00876-JAM-AC Document 66 Filed 08/23/21 Page 1 of 5


                                                                                    1   James T. Hultquist (pro hac vice)         Dylan W. Wiseman (SBN: 173669)
                                                                                        Email: jhultquist@reedsmith.com           Email: dwiseman@buchalter.com
                                                                                    2   Jennifer Y. DePriest (pro hac vice)       Jacqueline N. Vu (SBN: 287011)
                                                                                        Email: jdepriest@reedsmith.com            Email: jvu@buchalter.com
                                                                                    3   Ismail C. Kuru (pro hac vice)             BUCHALTER
                                                                                        Email: ikuru@reedsmith.com                A Professional Corporation
                                                                                    4   REED SMITH LLP                            500 Capitol Mall, Suite 1900
                                                                                        10 South Wacker Drive                     Sacramento, CA 95814
                                                                                    5   Chicago, IL 60606-7507                    Telephone: 916.945.5170
                                                                                        Telephone: +1 312 207 1000
                                                                                    6   Facsimile: +1 312 207 6400                Attorneys for Defendants
                                                                                                                                  Advanced Imaging Services, Inc.,
                                                                                    7   Christopher J. Pulido (SBN 313142)        d/b/a Advanced Imaging Parts; and
                                                                                        Email: cpulido@reedsmith.com              Wang Xiuyuan a/k/a Sean Wang
                                                                                    8   REED SMITH LLP
                                                                                        101 Second Street, Suite 1800
                                                                                    9   San Francisco, California 94105-3659
                                                                                        Telephone: +1 415 543 8700
                                                                                   10   Facsimile: +1 415 391 8269

                                                                                   11   Attorneys for Plaintiff
                                                                                        Philips North America LLC
                 A limited liability partnership formed in the State of Delaware




                                                                                   12

                                                                                   13                               UNITED STATES DISTRICT COURT
REED SMITH LLP




                                                                                   14                              EASTERN DISTRICT OF CALIFORNIA

                                                                                   15                                    SACRAMENTO DIVISION

                                                                                   16   PHILIPS NORTH AMERICA LLC,                   Case No. 2:21-cv-00876

                                                                                   17                 Plaintiff,                     STIPULATION TO EXTEND THE
                                                                                                                                     EXPEDITED DEPOSITION CUT-OFF
                                                                                   18          vs.                                   DATE AND THE DEADLINE FOR
                                                                                                                                     PLAINTIFF’S SUPPLEMENTAL BRIEF
                                                                                   19   ADVANCED IMAGING SERVICES, INC.,             IN SUPPORT OF PLAINTIFF’S MOTION
                                                                                        d/b/a ADVANCED IMAGING PARTS; and            FOR PRELIMINARY INJUNCTION
                                                                                   20   WANG XIUYUAN a/k/a SEAN WANG,

                                                                                   21                 Defendants.                    Hearing Date:            September 28, 2021
                                                                                                                                     Hearing Time:            1:30 p.m.
                                                                                   22                                                Courtroom:               6 – 14th Floor
                                                                                                                                     Judge:                   Hon. John A. Mendez
                                                                                   23
                                                                                                                                     Complaint Filed:         May 13, 2021
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        No.: 2:21-cv-00876
                                                                                         STIPULATION TO EXTEND THE EXPEDITED DEPOSITION CUT-OFF DATE AND THE
                                                                                          DEADLINE FOR PLAINTIFF’S SUPPLEMENTAL PRELIMINARY INJUNCTION BRIEF
                                                                                        Case 2:21-cv-00876-JAM-AC Document 66 Filed 08/23/21 Page 2 of 5


                                                                                    1                                              STIPULATION
                                                                                    2          Plaintiff Philips North America LLC (“Philips”) and Defendants Advanced Imaging
                                                                                    3   Services, Inc., d/b/a Advanced Imaging Parts (“AIP”) and Wang Xiuyuan a/k/a Sean Wang
                                                                                    4   (together with AIP, “Defendants”) (collectively, the “Parties”) hereby stipulate and agree as
                                                                                    5   follows:
                                                                                    6          1.        On May 13, 2021, Philips initiated this action and filed its Complaint against
                                                                                    7   Defendants. See ECF No. 1.
                                                                                    8          2.        On May 14, 2021, Philips filed a Motion for Preliminary Injunction with a hearing
                                                                                    9   date of July 6, 2021 at 1:30 p.m. See ECF No. 5.
                                                                                   10          3.        Also on May 14, 2021, Philips filed a Motion for Expedited Discovery (ECF No. 7)
                                                                                   11   and an Ex Parte Application to Shorten Time (ECF No. 9).
                 A limited liability partnership formed in the State of Delaware




                                                                                   12          4.        On June 24, 2021, Magistrate Judge Claire granted Philips’ Motion for Expedited
                                                                                   13   Discovery. See ECF No. 31.
REED SMITH LLP




                                                                                   14          5.        Since that time, the Parties have engaged in expedited discovery and have stipulated
                                                                                   15   to continuances to the supplemental briefing and preliminary injunction hearing to accommodate
                                                                                   16   the ongoing expedited discovery. See ECF Nos. 36, 47.
                                                                                   17          6.        Most recently, on July 27, 2021, the Court entered a stipulated Order setting the
                                                                                   18   following dates (see ECF No. 47):
                                                                                   19
                                                                                                    Last day for Defendants to complete     August 11, 2021
                                                                                   20
                                                                                                    its document production
                                                                                   21
                                                                                                    Last day for Philips to take            August 24, 2021
                                                                                   22               Defendants’ deposition
                                                                                   23               Philips to file supplemental brief in   August 31, 2021
                                                                                   24               support of its Motion for Preliminary
                                                                                                    Injunction (max 10 pages)
                                                                                   25
                                                                                                    Defendants to file supplemental brief   September 14, 2021
                                                                                   26               in support of their Opposition to the
                                                                                                    Motion for Preliminary Injunction
                                                                                   27               (max 10 pages)
                                                                                   28
                                                                                        No.: 2:21-cv-00876                 -2-
                                                                                         STIPULATION TO EXTEND THE EXPEDITED DEPOSITION CUT-OFF DATE AND THE
                                                                                          DEADLINE FOR PLAINTIFF’S SUPPLEMENTAL PRELIMINARY INJUNCTION BRIEF
                                                                                        Case 2:21-cv-00876-JAM-AC Document 66 Filed 08/23/21 Page 3 of 5


                                                                                    1               Philips to file reply brief in support of   September 21, 2021
                                                                                                    its Motion for Preliminary Injunction
                                                                                    2               and Supplemental Brief (max 10
                                                                                    3               pages)

                                                                                    4               Hearing                                     September 28, 2021
                                                                                                                                                1:30 p.m.
                                                                                    5

                                                                                    6
                                                                                               7.        Following the Parties’ meet and confer efforts, Defendants have indicated that they
                                                                                    7
                                                                                        are completing their production of documents by August 20, 2021, and that Defendants’ witness is
                                                                                    8
                                                                                        available for deposition on August 31, 2021.
                                                                                    9
                                                                                               8.        Accordingly, the Parties have agreed to extend the date for completion of document
                                                                                   10
                                                                                        production from August 11, 2021 to August 20, 2021; the deposition cutoff date from August 24,
                                                                                   11
                 A limited liability partnership formed in the State of Delaware




                                                                                        2021 to August 31, 2021; and the date for Philips’ supplemental brief in support of its Motion for
                                                                                   12
                                                                                        Preliminary Injunction from August 31, 2021 to September 7, 2021. All other dates will remain
                                                                                   13
REED SMITH LLP




                                                                                        the same, including the hearing on Philips’ Motion for Preliminary Injunction, as set forth in the
                                                                                   14
                                                                                        Court’s July 27, 2021 Order (ECF No. 47). Thus the Parties have stipulated and agreed to the
                                                                                   15
                                                                                        following revised schedule:
                                                                                   16

                                                                                   17
                                                                                                    Last day for Defendants to complete         August 20, 2021
                                                                                   18               its document production

                                                                                   19               Last day for Philips to take                August 31, 2021
                                                                                                    Defendants’ deposition
                                                                                   20

                                                                                   21               Philips to file supplemental brief in       September 7, 2021
                                                                                                    support of its Motion for Preliminary
                                                                                   22               Injunction (max 10 pages)
                                                                                   23               Defendants to file supplemental brief       September 14, 2021
                                                                                   24               in support of their Opposition to the
                                                                                                    Motion for Preliminary Injunction
                                                                                   25               (max 10 pages)

                                                                                   26               Philips to file reply brief in support of   September 21, 2021
                                                                                                    its Motion for Preliminary Injunction
                                                                                   27
                                                                                                    and Supplemental Brief (max 10
                                                                                   28               pages)

                                                                                        No.: 2:21-cv-00876                 -3-
                                                                                         STIPULATION TO EXTEND THE EXPEDITED DEPOSITION CUT-OFF DATE AND THE
                                                                                          DEADLINE FOR PLAINTIFF’S SUPPLEMENTAL PRELIMINARY INJUNCTION BRIEF
                                                                                        Case 2:21-cv-00876-JAM-AC Document 66 Filed 08/23/21 Page 4 of 5


                                                                                    1
                                                                                                    Hearing                                 September 28, 2021
                                                                                    2
                                                                                                                                            1:30 p.m.
                                                                                    3

                                                                                    4
                                                                                               9.       No other deadlines are affected by this Stipulation.
                                                                                    5
                                                                                               10.      There have been four previous extensions of time stipulated to by the Parties—one
                                                                                    6
                                                                                        for Defendants to have additional time to answer or otherwise respond to the Complaint (ECF No.
                                                                                    7
                                                                                        24), another for Defendants to have additional time to respond to Philips’ Motion for Expedited
                                                                                    8
                                                                                        Discovery (ECF No. 27), and another two to extend the hearing date on Philips’ Motion for
                                                                                    9
                                                                                        Preliminary Injunction (ECF Nos. 36 and 47).
                                                                                   10

                                                                                   11
                                                                                        STIPULATED AND AGREED TO BY:
                 A limited liability partnership formed in the State of Delaware




                                                                                   12
                                                                                        DATED: August 20, 2021                        REED SMITH LLP
                                                                                   13
REED SMITH LLP




                                                                                   14
                                                                                                                                      By: /s/ Christopher J. Pulido
                                                                                   15                                                                 Christopher J. Pulido
                                                                                                                                                James T. Hultquist (pro hac vice)
                                                                                   16                                                          Jennifer Y. DePriest (pro hac vice)
                                                                                                                                                  Ismail C. Kuru (pro hac vice)
                                                                                   17                                                       Attorneys for Plaintiff, PHILIPS NORTH
                                                                                                                                                        AMERICA LLC
                                                                                   18
                                                                                        DATED: August 20, 2021                        BUCHALTER
                                                                                   19                                                 A Professional Corporation
                                                                                   20

                                                                                   21                                                 By: /s/ Jacqueline N. Vu
                                                                                                                                                    DYLAN W. WISEMAN
                                                                                   22                                                                 JACQUELINE N. VU
                                                                                                                                                   Attorneys for Defendants,
                                                                                   23                                                     ADVANCED IMAGING SERVICES, INC.,
                                                                                                                                          d/b/a ADVANCED IMAGING PARTS; and
                                                                                   24                                                       WANG XIUYUAN a/k/a SEAN WANG
                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        No.: 2:21-cv-00876                 -4-
                                                                                         STIPULATION TO EXTEND THE EXPEDITED DEPOSITION CUT-OFF DATE AND THE
                                                                                          DEADLINE FOR PLAINTIFF’S SUPPLEMENTAL PRELIMINARY INJUNCTION BRIEF
                                                                                        Case 2:21-cv-00876-JAM-AC Document 66 Filed 08/23/21 Page 5 of 5


                                                                                    1                                                 ORDER

                                                                                    2          The Court having considered the foregoing Stipulation, and good cause appearing,

                                                                                    3   HEREBY ORDERS that the last day for Defendants to complete its document production is August

                                                                                    4   20, 2021; the last day for Philips to take Defendants’ deposition is extended to August 31, 2021;

                                                                                    5   and Philips’ supplemental brief in support of its Motion for Preliminary Injunction is due by

                                                                                    6   September 7, 2021. All other dates remain the same as ordered in the July 27, 2021 Stipulation

                                                                                    7   (ECF No. 47). The hearing on Plaintiff’s Motion for Preliminary Injunction remains the same as

                                                                                    8   previously set, September 28, 2021, at 1:30 p.m., in Courtroom 6 – 14th floor before Judge John

                                                                                    9   Mendez. The Court FURTHER ORDERS the following schedule:

                                                                                   10
                                                                                                 Last day for Defendants to complete          August 20, 2021
                                                                                   11
                                                                                                 its document production
                 A limited liability partnership formed in the State of Delaware




                                                                                   12
                                                                                                 Last day for Philips to take                 August 31, 2021
                                                                                   13            Defendants’ deposition
REED SMITH LLP




                                                                                   14            Philips to file supplemental brief in        September 7, 2021
                                                                                                 support of its Motion for Preliminary
                                                                                   15
                                                                                                 Injunction (max 10 pages)
                                                                                   16
                                                                                                 Defendants to file supplemental brief        September 14, 2021
                                                                                   17            in support of their Opposition to the
                                                                                                 Motion for Preliminary Injunction
                                                                                   18            (max 10 pages)
                                                                                   19
                                                                                                 Philips to file reply brief in support of    September 21, 2021
                                                                                   20            its Motion for Preliminary Injunction
                                                                                                 and Supplemental Brief (max 10
                                                                                   21            pages)
                                                                                   22
                                                                                                 Hearing                                      September 28, 2021
                                                                                   23                                                         1:30 p.m.

                                                                                   24
                                                                                        IT IS SO ORDERED.
                                                                                   25

                                                                                   26   DATED: August 23, 2021                               /s/ John A. Mendez
                                                                                                                                             THE HONORABLE JOHN A. MENDEZ
                                                                                   27
                                                                                                                                             UNITED STATES DISTRICT COURT JUDGE
                                                                                   28
                                                                                        No.: 2:21-cv-00876
                                                                                         STIPULATION TO EXTEND THE EXPEDITED DEPOSITION CUT-OFF DATE AND THE
                                                                                          DEADLINE FOR PLAINTIFF’S SUPPLEMENTAL PRELIMINARY INJUNCTION BRIEF
